DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions.  This action is in response to the applicant’s amendment filed on March 15, 2021.  Claims 7-10, 12 and 15-28 are pending and examined below.  Claims 1-6, 11 and 13-14 have been canceled. Claims 19-28 have been added.  Claims 7-10, 12 and 16-18 are currently amended.
Response to Arguments
In response to amended claims and the remarks filed on March 15, the examiner has withdrawn the prior art rejection.
The double patenting rejection is sustained.
Claim Objections
Claims 9, 15, 19, 23-24 and 28 are objected to because of the following informalities:  
Claim 9 line 3, the phrase “the engine” should be --an engine--;
Claim 15 line 7, the phrase “the transfer function” should be --a transfer function--;
Claim 19 line 2, the phrase “the input shaft or output shaft” should be --the torque input shaft and torque output shaft--;
Claim 23 line 1, the phrase “claim 7” should be --claim 20--;
Claim 24 line 7, the phrase “the transfer function” should be --a transfer function--;
Claim 28 lines 2-3, the phrase “the input shaft or output shaft” should be --the torque input shaft and torque output shaft--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the off-going friction element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  This phrase is continue to be used as “the measured off-going friction element torque” in lines 3-4, and “the off-going friction element” in lines 5-6.
Claim 20 recites the limitation "the off-going friction element" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  This phrase is continue to be used as “the measured off-going friction element torque” in line 16, and “the off-going friction element” in line 17.
Claims 21-28 are rejected for incorporating the errors of their respective base claim 20 by dependency. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 7-8 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 16 of U.S. Patent No. 9,260,102. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose adjusting oncoming torque to achieve a targeted result.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Allowable Subject Matter
Claims 7-10, 12 and 15-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and upon filing and approval of the terminal disclaimer, and fix the claims objections.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	April 29, 2021